DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant's submission filed on 28 July 2021 has been entered.
	Claims 1-6 are currently pending and are considered here.  

Withdrawn Rejections
	The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over the combination of Williams in view of Rosenberg is withdrawn in view of the claim amendments in the Response of 28 July 2021.
	The rejection of claims 1-6 on the ground of nonstatutory double patenting over copending Application No. 16/009,832 and U.S. Patent Nos. 9486483, 9539286 and 10022474 are withdrawn in view of the claim amendments in the Response of 28 July 2021.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the “the cortico-cancellous chips include cancellous bone and cortical bone chips that are freeze-dried”.  The above limitation is construed herein such that both the cancellous bone and cortical bone chips are freeze-dried (a construction wherein the recitation “freeze-dried” modifies only the “cortical bone chips” would make the amendment to include “cancellous bone” in the above limitation superfluous with the existing limitation reciting “wherein the cortico-cancellous chips include cancellous chips…”, which already requires that the cortico-cancellous chips includes cancellous bone).  The specification discloses that the demineralized cortical bone chips/fibers can be freeze dried (Spec., [0025]; [0037]; [0042]). There is no description of freeze drying the cancellous bone portion of the bone graft, nor of freeze-drying the bone graft as a whole (one skilled in the art would not expect a freeze dried graft to retain viable "osteogenic stem cells", as required by the claims).

Response to Arguments



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657